UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1564


KENNETH M. DICKERSON, SR.,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant – Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                Party-in-Interest.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:11-cv-00001-JAB-JEP)


Submitted:   January 28, 2016              Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Kevin Morton, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Michael L. Henry, Special
Assistant United States Attorney, Boston, Massachusetts, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Kenneth M. Dickerson, Sr., appeals the district court’s order

adopting the magistrate judge’s recommendation and upholding the

Commissioner’s denial of Dickerson’s applications for disability

benefits and supplemental security income.                Our review of the

Commissioner’s determination is limited to evaluating whether the

correct law was applied and whether the findings are supported by

substantial evidence.         Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015).      “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal

quotation marks omitted).            We do not reweigh evidence or make

credibility determinations in evaluating whether a decision is

supported by substantial evidence; “[w]here conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,” we defer to the Commissioner’s decision.              Id. (internal

quotation marks omitted).

       Against   this   framework,     we   have    thoroughly   reviewed     the

parties’    briefs,     the   administrative        record,   and   the     joint

appendix, and we discern no reversible error.                 Accordingly, we

affirm the district court’s judgment.               Dickerson v. Colvin, No.

1:11-cv-00001-JAB-JEP (M.D.N.C. Mar. 24, 2015).               We dispense with

oral    argument    because    the    facts   and    legal    contentions    are



                                        3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     4